Citation Nr: 1755687	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for osteoarthritis of the left knee, status post total knee arthropathy, rated as 30-percent disabling prior to November 14, 2012 and 60-percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

3.  Entitlement to an initial rating in excess of 10 percent for instability of the right knee associated with right knee degenerative joint disease.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from November 1976 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2017, the claims on appeal were remanded by the Board for evidentiary development.  In that decision, the Board also remanded the Veteran's claim for service connection for tinea versicolor.  In an August 2017 rating decision, the RO granted service connection for this disability.  As that action constitutes a full grant of the benefits sought on appeal, this issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to increased ratings for his service-connected bilateral knee disabilities.  On review, the Board finds that a remand is warranted, as the VA examination reports of record are inadequate in light of Sharp v. Shulkin, 29 Vet. App. 26 (2017).

In Sharp, the United States Court of Appeals for Veterans Claims (Court) held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, at 34.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 34 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).

In this case, the Board acknowledges that the Veteran denied flare-ups of knee symptoms during his most recent VA examination report in July 2017.  However, as the Veteran's claims stem from initial ratings and an increased rating prior to July 2017 and he has reported flare-ups in the past, which includes an August 2014 VA examination (in which he reported "constant pain with flare-ups") and a March 2016 VA consult (in which he reported flare-ups characterized by throbbing, burning, and aching, as well as occasional "giving out"), retrospective examinations are in order.  Specifically, in light of the above, the Board finds that an additional examination is required to ascertain the "severity, frequency, and duration" of his flare-ups, to include "any additional or increased symptoms and limitations experienced during flares."  Id.

The Board is also remanding the claim of entitlement to an initial rating in excess of 10 percent for instability of the right knee associated with right knee degenerative joint disease, as this claim is inextricably intertwined with the claim of entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease, as the development of the degenerative joint disease of the right knee would be related and may affect the rating of the Veteran's instability of the right knee.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from September 2017 to the present.

2.  Schedule the Veteran for a VA examination and retrospective opinion, to ascertain the severity of his service-connected bilateral knee disabilities.  The examiner should review the entire claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion and in weight-bearing and nonweight-bearing), the examiner should fully describe all symptomatology and functional deficits associated with these conditions.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  In so finding, the examiner should specifically discuss the Veteran's reports of knee flare-ups during his August 2014 VA examination and March 2016 VA outpatient consult.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

